Title: To James Madison from George Johnson, 8 April 1824
From: Johnson, George
To: Madison, James


        
          D Sir,
          Alexandria April 8 1824
        
        Being now making a shipment of Corn to Madeira, I am endeavouring to get orders for Wine to be received in return—to be delivered at Cost and charges, payable at some months after delivery—and having applied

to my friends Messrs James & Philip P. Barbour, from yr section of the Country (both of whom have ordered a cask) the former of those Gentlemen advised me to address a letter to you, under the expectation that you would, also, order either a Pipe, ½ Pipe or Qr Cask. Being personally unacquainted with you, I shd. never have presumed to mention the subject except under the circumstance of his recommending it. But if you think proper to order any, you may be assured it will be pure, and of the description you may order. Having located myself here, and having the confidence of many of the best farmers in the lower country (having removed here from King George) I think it probable I shall send out annual orders for Wine—if therefore you please to give an order, Your name will be marked on the Cask in Madeira, and the quality warranted. An early answer will particularly oblige yr most ob S
        
          Geo Johnson
        
      